UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                      Airman First Class TRENT A. SCHAEFFER
                               United States Air Force

                                            ACM S32197

                                          30 October 2014

         Sentence adjudged 31 October 2013 by SPCM convened at Travis Air
         Force Base, California. Military Judge: Matthew P. Stoffel (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months,
         forfeiture of $1,000.00 pay per month for 8 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Lauren A. Shure.

         Appellate Counsel for the United States: Major Daniel J. Breen and Gerald
         R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court